       2:15-cr-20034-JES-DGB # 87       Page 1 of 2                                      E-FILED
                                                         Wednesday, 15 January, 2020 05:08:05 PM
                                                                    Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )      No.    15-20034
                                        )
JEREMY SEGGEBRUCH,                      )
                                        )
      Defendant.                        )

                                NOTICE OF APPEAL

      Notice is hereby given that the Defendant, JEREMY SEGGEBRUCH, appeals to

the United States Court of Appeals for the Seventh Circuit the conviction and sentence

imposed in open court on January 9, 2020 and memorialized by the Judgement in a

Criminal Case entered on January 15, 2020.



                                        Respectfully submitted,

                                        JEREMY SEGGEBRUCH,
                                         Defendant

                                        /s/Karl W. Bryning
                                        Assistant Federal Public Defender
                                        401 Main Street, Suite 1500
                                        Peoria, Illinois 61602
                                        Phone: (309) 671-7891
                                        FAX: (309) 671-7898
                                        Email: karl_bryning@fd.org
       2:15-cr-20034-JES-DGB # 87       Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following: Assistant United States Attorney, Eugen L. Miller,
201 South Vine, Urbana, IL 61802.

                                               s/Karl W. Bryning

                                              KARL W. BRYING
                                              Assistant Federal Public Defender
                                              401 Main Street, Suite 1500
                                              Peoria, Illinois 61602
                                              Phone: 309/671-7891
                                              Fax: 309/671-7898
                                              E-mail: karl_bryning@fd.org
